Title: To George Washington from John Hancock, 19 July 1776
From: Hancock, John
To: Washington, George

 

Sir,
Philadelphia July 19th 1776.

My Earnestness to convey to you as soon as possible, the Intelligence this Moment received from South Carolina, on which I most sincerely congratulate you, I am confident, will apologize for my not adding more, than to tell you, that enclosed you will find the Copy of General Lee’s Letter, and the Account from the Deserters who escaped after the Action. I am loth to hinder the Express one Moment. He is ready; and I will only say, that the enclosed Resolves of Congress were this Day passed, & to which I beg Leave to refer you. I will write General Schuyler tomorrow.
You will please not to print the Letter &c. received from Genl Lee, as by tomorrow’s Post, I shall write you again, and forward the Account printed for the public Information. I have the Honour to be with great Regard, Sir your most obed. & very hble Sert

John Hancock Presidt


I cannot detain the Express to give you the particulars of Govr Rutledges Letter, but will print it with the other parts submitted to me by Congress & forward you by to morrow’s post.
God Bless you my Dr Sir, may you ever be under the Divine protection, & see an happy Issue to your noble Exertions. Yrs


J.H.
